United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0473
Issued: October 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 8, 2018 appellant filed a timely appeal from a September 21, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral shoulder
conditions causally related to the accepted factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

2
The record provided the Board includes evidence received after OWCP issued its September 21, 2017 decision.
The Board’s jurisdiction is limited to the evidence in the case record that was before OWCP at the time of its final
decision. Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20
C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On January 31, 2017 appellant, then a 57-year-old housekeeping aid/training lead, filed a
notice of recurrence (Form CA-2a) on July 24, 2015 from an October 27, 2011 employment injury
under OWCP File No. xxxxxx905. He noted that he felt pain in both shoulders while pulling and
moving heavy items. Appellant stopped work on January 25, 2017. OWCP converted the
recurrence claim to an occupational disease claim as he claimed bilateral shoulder conditions due
to new factors of employment over the course of more than one workday or shift, and assigned
File No. xxxxxx595.3
In a September 9, 2010 partial progress note, Dr. Elizabeth George, a Board-certified
family practitioner, noted that appellant worked at the employing establishment and had left
shoulder pain for two weeks. Appellant stated that he worked in laundry and might have pulled a
muscle. X-rays were reviewed and a diagnosis of shoulder pain was provided.
In an October 27, 2011 report, Dr. Teekam T. Ochani, a Board-certified anesthesiologist,
and Dr. Solomon Pearce, an osteopathic resident physician, reported that appellant had a one-year
history of bilateral upper extremity numbness. Appellant denied trauma, but stated that the
symptoms came on as he was lifting heavy, wet clothes in the laundry. His right shoulder x-ray
indicated mild degenerative joint disease of the glenohumeral and acromioclavicular (AC) joints.
In a July 24, 2015 partial note, Dr. George indicated that appellant was seen for chronic
right shoulder pain. A July 24, 2015 right shoulder x-ray demonstrated degenerative changes in
the acromioclavicular and glenohumeral joints.
In an April 8, 2016 emergency room report, Dr. Samuel Oluwole, an internist, reported that
appellant complained of right shoulder and right hip pain after lifting heavy objects. Appellant
provided a history of carrying some objects up the stairs the day before at about 11:30 a.m. when
he was hit in the head by the object he was carrying. He did not pass out and there was no nausea,
vomiting, dizziness, lightheadedness, or diplopia. Appellant also reported pain in his right
shoulder after the incident. Dr. Oluwole provided examination findings and reviewed objective
testing. Discharge diagnoses of right shoulder pain and osteoarthritis were provided.
In a partial report of May 4, 2016, an unknown author, noted that appellant had right
shoulder pain for approximately three to four years.
A May 27, 2016 x-ray of appellant’s right shoulder indicated degenerative changes,
disproportionately involving the AC joint. A June 17, 2016 right shoulder x-ray indicated

3

OWCP administratively combined File No. xxxxxx905 and File No. xxxxxx595. Under master OWCP File No.
xxxxxx905, OWCP administratively adjudicated a September 1, 2010 traumatic injury claim (Form CA-1) in which
appellant alleged a right shoulder injury due to lifting wet sheets from a washing machine which failed to spin all the
water off the sheets. On January 31, 2017 appellant filed a notice of recurrence (Form CA-2a) due to medical treatment
for right hip, left knee, and right shoulder conditions. He indicated that he felt pain in both shoulders while pulling
and moving heavy items. Appellant stopped work on January 25, 2017. OWCP reopened the claim for consideration
and, by decision dated June 22, 2017, denied the notice of recurrence as the medical evidence of record did not
establish that the claimed medical conditions were causally related to the accepted September 1, 2010 employment
incident.

2

moderate-to-advanced osteoarthritis in the right AC joint and mild osteoarthritis in the right
glenohumeral joint.
On July 27, 2016 appellant was seen in the emergency department for right shoulder and
arm pain which began three years prior. Marijeta Medverec, a certified physician assistant, noted
that appellant worked laundry and did the same movement over and over. A July 27, 2016 right
shoulder x-ray revealed moderate-to-advanced osteoarthritis in the right AC joint and mild
osteoarthritis in the right glenohumeral joint. Appellant was discharged with a diagnosis of
shoulder pain.
In an August 12, 2016 letter, Dr. Angele Arthur, a general practitioner, provided work
restrictions until October 14, 2016. In the accompanying report dated August 12, 2016, he noted
that appellant had right shoulder pain secondary to degenerative changes. Examination findings
were provided and diagnostic testing was reviewed. An August 12, 2016 right shoulder x-ray
noted mild degenerative joint disease of the glenohumeral and AC joints. An assessment of
chronic right shoulder pain and right AC joint pain was provided.
In a November 2, 2016 report, Dr. Prathyusha Reddy, a specialist in internal medicine,
provided work restrictions until May 1, 2016. In notes dated November 23, 2016 and February 22,
2017, she indicated that appellant was unable to work until May 1, 2017.
Diagnostic reports of record included an August 26, 2016 bone scan, which indicated
arthritic/inflammatory changes with no significant interval change compared to a prior whole body
bone scan of May 29, 2013.
In a July 7, 2017 development letter, OWCP advised appellant of the deficiencies in the
claim. It asked him to submit additional factual and medical evidence, including his responses to
a development questionnaire. OWCP afforded appellant 30 days to submit the necessary evidence.
Also, in a July 7, 2017 letter, it requested information from the employing establishment pertaining
to appellant’s employment duties.
No further evidence was received from neither appellant nor the employing establishment.
By decision dated September 21, 2017, OWCP accepted that the factors of employment
occurred as alleged, but denied appellant’s claim finding that the medical component of fact of
injury had not been met as he had submitted no medical evidence containing a diagnosis in
connection with the accepted employment factors.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition, and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.5
A physician’s opinion on whether there is a causal relationship between the diagnosed
condition and the implicated employment factors must be based on a complete factual and medical
background.6 Additionally, the physician’s opinion must be expressed in terms of a reasonable
degree of medical certainty and must be supported by medical rationale, explaining the nature of
the relationship between the diagnosed condition and appellant’s specific employment factors.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral
shoulder conditions causally related to the accepted factors of his federal employment.
Appellant alleged that pulling and moving heavy items in his employment caused his
bilateral shoulder conditions. OWCP accepted these factors as factual. However, in order to
establish a claim for an employment-related injury, appellant must also submit rationalized
medical evidence which explains how or why his medical conditions were caused or aggravated
by the accepted employment factors.8
Dr. George, in her September 9, 2010 progress note, noted that appellant worked in laundry
and that he had left shoulder pain for two weeks. She provided a diagnosis of shoulder pain. In
her July 24, 2015 report, Dr. George reviewed a July 24, 2015 right shoulder x-ray, but did not
provide any diagnosis. The Board has consistently held that pain is a symptom and not a
compensable medical diagnosis.9 To establish a personal injury the medical evidence of record
must document a diagnosed condition and must explain how that condition is causally related to
the accepted factors of his federal employment. Lacking a firm diagnosis and an opinion regarding
the cause of appellant’s condition, the reports from Dr. George are of no probative value on the
issue of causal relationship.10
In their October 27, 2011 report, Dr. Ochani and Dr. Pearce reported that appellant’s
bilateral upper extremity numbness started while he was lifting heavy clothes in the laundry. While
they reviewed right shoulder x-rays, they did not provide any discussion or opinion as to whether
appellant’s employment activities requiring heavy lifting caused his diagnosed conditions of mild
degenerative joint disease of the glenohumeral and AC joints. The Board has held that medical
evidence which does not offer an opinion regarding the cause of an employee’s condition is of no

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

Id.

7

Id.

8

See V.U., Docket No. 17-0860 (issued July 26, 2017); A.C., Docket No. 08-1453 (issued November 18, 2008).

9

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

10

L.F., Docket No. 17-0689 (issued May 9, 2018).

4

probative value on the issue of causal relationship.11 Therefore, this report does not establish
appellant’s claim.
In an April 8, 2016 report, Dr. Oluwole noted appellant’s history of right shoulder pain
after lifting heavy objects as well as an April 7, 2016 incident on stairs. He provided diagnoses of
right shoulder pain, and osteoarthritis of the shoulder. As previously explained, pain is a symptom
and not a compensable medical diagnosis.12 As Dr. Oluwole failed to provide any discussion or
opinion regarding the cause of appellant’s diagnosed osteoarthritis of the hip and shoulder, his
report does not establish appellant’s claim.13
In his August 12, 2016 report, Dr. Arthur noted that appellant had right shoulder pain
secondary to degenerative changes. As previously noted, the opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.14 As Dr. Arthur did not offer an opinion based upon appellant’s employment history
of heavy lifting, his report cannot establish appellant’s claim.15
Similarly, the reports from Dr. Reddy, do not provide a history of injury, a firm medical
diagnosis, nor a rationalized opinion regarding causal relationship. Her reports are therefore of
limited probative value.16
The diagnostic testing of record is also of diminished probative value. The Board has held
that reports of diagnostic tests are of limited probative value as they do not provide an opinion on
the causal relationship between appellant’s employment duties and the diagnosed conditions.17
Regarding the unsigned medical reports, it is unknown whether the author of the report is
a physician. Therefore, as the Board has held, a report that is unsigned or bears an illegible
signature lacks proper identification and cannot be considered probative medical evidence.18
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered a physician as defined under FECA.19
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing

11

Id.

12

Id.

13

Id.

14

See also S.H., Docket No. 17-1524 (issued December 21, 2017).

15

Charles H. Tomaszewski, 39 ECAB 461 (1988).

16

Id.

17

See R.T., Docket No. 17-2019 (issued August 24, 2018).

18

See A.P., Docket No. 18-0238 (issued July 20, 2018).

19

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

5

entitlement to FECA benefits.20 The July 27, 2016 report from Ms. Medverec, a certified
physician assistant, is of no probative value as she is not a physician under FECA.
As there is no medical evidence explaining how the accepted employment factors of pulling
and moving heavy items caused or aggravated a medical condition involving appellant’s shoulders,
appellant has not met his burden of proof to establish his claim.21
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish bilateral
shoulder conditions causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 21, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

21

See J.K., Docket No. 16-1850 (issued January 9, 2017); K.G., Docket No. 15-1139 (issued September 28, 2016).

6

